Citation Nr: 0821622	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for a right hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to April 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2007, the veteran failed to appear without 
explanation for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Accordingly, his request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

When this case was before the Board in September 2007, it was 
remanded for further development.  The case now has been 
returned for further appellate action.

In January 2008, during the pendency of this appeal, the 
evaluation of the veteran's right hand disability was 
increased from 10 percent disabling to 30 percent disabling, 
effective from July 17, 2002, the effective date of service 
connection.  This action did not satisfy the veteran's 
appeal.


FINDING OF FACT

The veteran's right hand disability is manifested by 
unfavorable ankylosis of the long, ring, and small fingers of 
the major hand.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for a right hand disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5218 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession and notice 
with respect to the effective-date element of the claim, by 
letters mailed in January 2007.  Although this letter was not 
sent prior to the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of all required notice, the claim was readjudicated.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that a higher initial disability rating for a 
right hand disability is not warranted.  Consequently, no 
effective date will be assigned so the failure to provide 
earlier notice with respect to that element of the claim is 
no more than harmless error.

With respect to the duty to assist, the Board notes that most 
of the veteran's service treatment records are unavailable 
because they were destroyed in a fire at the St. Louis, 
Missouri, facility of the National Personnel Records Center 
in 1973.  As explained below, however, the Board finds that 
these records are not material to the claim because they do 
not pertain to the veteran's disability level during the 
period under appeal.

The record reflects that the veteran has been afforded 
appropriate VA examinations and that pertinent VA medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right hand disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability.

During the pendency of this claim, the criteria for rating 
the veteran's right hand disability were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The veteran's service-connected right hand disability 
involves the long, ring, and small fingers.  The disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5218, which 
pertains to unfavorable ankylosis of multiple fingers.  A 30 
percent disability rating currently is assigned under this 
code effective July 17, 2002, the effective date of service 
connection.  

Under the rating criteria in effect prior to August 26, 2002, 
when classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227, ankylosis of 
both the metacarpophalangeal (MCP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or in extreme flexion, will be rated as amputation.  
Ankylosis of both the MCP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
if so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.

Under the rating criteria which became effective August 26, 
2002, zero degrees of flexion for the long, ring, and little 
fingers represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the MCP and PIP joints flexed to 30 degrees, and the 
thumb abducted and rotated so that the thumb pad faces the 
finger pads.  Only joints in these positions are considered 
to be in favorable position.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.

When evaluating ankylosis of the index, long, ring, and 
little fingers, if both the MCP and PIP joints of a digit are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, the disability 
will be evaluated as amputation without metacarpal resection, 
at PIP joint or proximal thereto.  If both the MCP and PIP 
joints of a digit are ankylosed, the disability will be 
evaluated as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  If only the MCP 
or PIP joint is ankylosed, and there is a gap of more than 
two inches (5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, the disability will be 
evaluated as unfavorable ankylosis.

Under both the former and current Diagnostic Code 5218, 
unfavorable ankylosis of the middle, ring, and small fingers 
of a major hand warrants a 30 percent disability rating.  A 
40 percent disability rating is warranted when the index 
finger and two other fingers of the major hand are 
unfavorably ankylosed.  The maximum schedular disability 
rating of 50 percent is warranted when the thumb and two 
fingers of the major hand are unfavorably ankylosed.  Higher 
disability ratings also are available under the former and 
current versions of Diagnostic Codes 5216, 5217, and 5219 for 
unfavorable ankylosis of four or five digits of the major 
hand and unfavorable ankylosis of the thumb and any finger of 
the major hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5219 (2001 & 2007).

Here, the record reflects that the veteran's right hand is 
his major hand.  The medical evidence shows that he 
experiences limitation of motion in the MCP and PIP joints of 
the long, ring, and small fingers of the major hand.  On VA 
examination in December 2002, there was a fixed flexion 
deformity in the PIP joint of the ring finger and an 
extension lag in the MCP joints of the long and ring fingers.  
On VA examination in November 2007, range of motion was 
limited in the MCP and PIP joints of the long, ring, and 
small fingers.  There also was a gap of more than two inches 
between the proximal transverse crease of the palm and the 
fingertips.  The examiner noted that repetitive motion did 
not change the veteran's range of motion.

Based on this evidence, the Board concludes that the 
currently assigned 30 percent disability rating for 
unfavorable ankylosis of three fingers of a major hand is 
appropriate.  The medical evidence reflects that there is 
limited range of motion in the MCP and PIP joints of the 
veteran's right long, ring, and small fingers and that there 
is a gap greater than two inches between the transverse 
crease of the palm and his fingertips.  As noted above, such 
disability will be evaluated as unfavorable ankylosis, and 
unfavorable ankylosis of the long, ring, small fingers of a 
major hand warrants a 30 percent disability rating.

The Board has considered whether the veteran is entitled to a 
higher initial disability rating under another applicable 
Diagnostic Code.  In this regard, the Board acknowledges that 
the November 2007 VA examination report shows limitation of 
motion in the veteran's right index finger.  However, since 
service connection is not in effect for the index finger, a 
higher initial disability rating is not warranted under 
Diagnostic Codes 5217 and 5218.  Similarly, since service 
connection is not in effect for the thumb, a higher initial 
disability rating is not available under Diagnostic Codes 
5216 to 5219.  The Board notes that evaluation as amputation 
without metacarpal resection also is not warranted since no 
finger is in extension or full flexion and there is no 
rotation or angulation of a bone.

The Board also has considered the argument made by the 
veteran's representative in an August 2007 written brief that 
the service-connected right hand disability should be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2007).  That code provides that a 70 percent disability 
rating is warranted for loss of use of a major hand.  After 
careful consideration, however, the Board has determined that 
the medical evidence does not demonstrate loss of use of the 
right hand.  Pursuant to 38 C.F.R. § 4.63 (2007), loss of use 
of a hand will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  Here, although 
the medical evidence shows that the veteran experiences 
limited function of the right hand, the November 2007 VA 
examination report notes that he is able to write his name.  
Moreover, VA outpatient treatment records dated in July 2004 
and May 2006 reflect that he is able to play guitar.  This 
level of function clearly exceeds that which would be equally 
well served by an amputation stump.  Accordingly, a higher 
initial disability rating based on loss of use of the right 
hand is not warranted.

Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's right hand disability warranted a higher disability 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
right hand disability.  Moreover, the evidence shows that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  The Board notes that 
on VA examination in November 2007 the veteran reported that 
he had stopped working as a bricklayer in 1997 because of his 
right hand disability.  A July 2004 VA treatment record, 
however, notes that the veteran, although retired, 
occasionally worked as a bricklayer.  Moreover, although the 
examiner opined that the veteran was unable to work with his 
right hand, this opinion considered the effects of both the 
service-connected and non-service-connected aspects of the 
veteran's right hand disability.  In this regard, the Board 
also notes that the veteran has a non-service-connected right 
wrist disability that is manifested by weakness, pain, and 
limited motion.

The Board acknowledges that the veteran experiences 
functional impairment from his service-connected right hand 
disability.  However, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of the claim for extra-schedular consideration is 
not warranted.


ORDER

Entitlement to an initial disability rating higher than 30 
percent for a right hand disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


